DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/22/2022 wherein claims 1, 2, 4, 6, 7 and 21 have been amended.
Claims 1-7, 9, 13, 15-17 and 22 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 02/22/2022 overcome the rejection of claims 1-6, 9, 12, 15-17 and 22 made by the Examiner under 35 USC 103 over Avery et al. (US 2003/0073600) in view of Napolitano et al. (US 2012/0034287). This rejection has been withdrawn as failing to teach a composition “consisting” of the claimed components.  
Applicants amendments filed 02/22/2022 overcome the rejection of claim 7 made by the Examiner under 35 USC 103 over Avery et al. (US 2003/0073600) in view of Napolitano et al. (US 2012/0034287) further in view of Weser et al. (US 2014/0298598). This rejection has been withdrawn.
Applicants amendments filed 02/22/2022 overcome the rejection of claim 13 made by the Examiner under 35 USC 103 over Avery et al. (US 2003/0073600) in view of Napolitano et al. (US 2012/0034287) further in view of Giding et al. (US 2011/0117032). This rejection has been withdrawn.


New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 13, 15-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dreilinger et al. (US 8772217).
Dreilinger teaches an alkaline hard surface cleaning composition having a pH of at least 10.5 (see claim 1) (see instant claim 1) wherein the composition comprises a leaning amount of an amine oxide surfactant (see claim 1) (a nonionic surfactant) (see instant claim 1), an alkanolamine constituent (see claim 1) as an alkalinity constituent so as to increase the compositions pH (i.e. a pH builder) (see abstract) (see instant claim 1), a phenyl containing glycol ether solvent (an “at least one solvent”) (see claims 1 and 6) (see instant claim 1), an antimicrobially active constituent and water (an “at least one solvent”) (see claim 1) (see instant claims 1 and 6).
The amine oxide has the formula: 
    PNG
    media_image1.png
    70
    89
    media_image1.png
    Greyscale
wherein R1 is preferably methyl and R2 is a straight chain C8-C18 alkyl group (see column 4, lines 15-28). Encompassed by this formula is dimethyldodecylamine oxide and dimethyloctylamine oxide which are both identified by Applicant’s specification as “nonionic surfactants”. Thus, the amine oxide component of Dreilinger obviates the “nonionic surfactant” portion of the instantly claimed wiping composition.  Additional nonionic surfactants according to Dreilinger include ethoxylated alcohols (see column 7, lines 20-30) (see instant claim 7). 
The antimicrobially active constituent is preferably a quaternary ammonium having the following structure:
    PNG
    media_image2.png
    69
    122
    media_image2.png
    Greyscale
wherein R2 and R3 may be the same or different C8-C12 alkyl, or R2 is C12-16 alkyl and X is a halide such as chloride (see column 15, lines 25-35) (see instant claim 3). Encompassed by the preferred antimicrobial active formula is dimethyl dioctyl ammonium cation. This compound is identified by Dreilniger as BARDAC LF (see column 15, line 61). Dreilinger teaches that alkyl dimethyl benzyl ammonium chloride may also be included with the dimethyl dioctyl ammonium cation to provide additional antimicrobial activity (see column 15, line 49) (see instant claim 4). It would have been obvious to identify and include such a compound in a wiping composition with a reasonable expectation for success in imparting antimicrobial activity to the final product.  
Additional surfactants may be included in Dreilinger’s composition such as water-soluble betaine surfactants such as cocamidopropyl betaine (see column 9, lines 45-67) (see instant claims 1, 5, 9 and 16-17). 
Importantly, Dreilinger teaches that their highly alkaline composition requires an alkalinity constituent such as one or more of an alkanolamine, or an inorganic compound such as alkali metal silicates, metal silicates and polysilicates (see column 11 bridge column 12). Thus, although Dreilinger’s claims require an alkanolamine, Dreilinger teaches that the alkalinity constituent may include the alkanolamine or be substituted with an inorganic compound such as a silicate (see instant claim 7). 
Thus, in all, Dreilinger teaches a wiping composition comprising a) an antimicrobial active such as dimethyl dioctyl ammonium cation, b) a betaine surfactant such as cocoamidopropyl betaine, c) at least one solvent (water and a phenyl containing glycol ether solvent), d) at least one nonionic surfactant (such as an amine oxide like dimethyldodecylamine oxide and/or ethoxylated alcohols) and e) a pH builder (alkanolamine or a silicate). Although the instant claims are “consisting of” claims, the specificity of Dreilinger’s composition still obviates the instant claims by providing a narrow framework which obviates the claimed composition. 
Dreilinger teaches that the antimicrobial active is present in an amount of about 0.01-8% by weight of the composition (see column 16, lines 45-50) (see instant claim 7 as 0.01% is less than 2%) whereas the additional surfactant (the betaine surfactant) is present in an amount of 0.25-3.5% by weight (see column 11, lines 50-60) (see instant claim 7 as 0.25% is less than 1%). Dreilinger suggests an antimicrobial agent to betaine surfactant ratio of 8:3.5 (1:0.45) which is within the range set forth by claim 1.  Thus, the claimed range is obvious as Dreilinger’s range overlaps with that being sought. See MPEP 2144.05(I). However, it is also observed that according to some embodiments of Dreilinger that the betaine surfactant (e.g. 0.25-3.5%) may be present in an amount greater than the amount of antimicrobial ammonium (e.g. 0.1%) (see instant claim 2).
Regarding the composition being free of quaternary ammonium compounds having R2, R3 and R4 as methyl, this limitation is met as Dreilinger does not require or even teach the presence of such compounds for inclusion in their wiping composition. 
The composition may also include a chelating agent (see column 19, lines 16-17) (see instant claim 1 and 7) and water is to be present in an amount of at least about 90% (see column 18, lines 37-50) (see instant claim 7). 
Regarding instant claim 13, this is an intended use limitation as it provides a potential means for how the claimed composition may be used but provides no additional structure to the otherwise complete composition. See MPEP 2111.02(II).
The antimicrobial composition may be absorbed onto a wipe to form a saturated wipe (see column 23, lines 40-45) (see instant claim 15) wherein the substrate can be nonwoven meltblown or hydroentangled wipe matrix (see column 23, lines 15-20) (see instant claim 22).
 The only difference between Dreilinger and the instant claims is that Drelinger does not teach the specific combination of components as claimed in a single embodiment, or with sufficient specificity to be anticipatory.  The specific combination of features claimed is disclosed within the teaching of Dreilinger, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Drelinger's disclosure, to arrive at a wiping composition consisting of an antimicrobial agent, a betine surfactant, at least one solvent, at least one nonionic surfactant and at least on pH builder with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611